Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “in a case where the first touch operation is performed for an item corresponding to an edited VR content out of the items displayed on the list scree, the  display control unit performs control so that the VR content is displayed on the display surface in the first display mode in a state before the editing, and in a case where the second touch operation is performed for an item corresponding to the edited VR content out of the items displayed on the list screen, the display control unit performs control so that the VR content is displayed on the display surface in the second mode in a state after the editing” (fig 4 [0079-0080] fig 5 [0111]) with all other limitations cited in claims 1, 16, and 17.

Choi et al. US 20180109751 discloses an electronic device which controls a menu in virtual reality with shifted viewpoint but does not disclose “in a case where the first touch operation is performed for an item corresponding to an edited VR content out of the items displayed on the list scree, the  display control unit performs control so that the VR content is displayed on the display surface in the first display mode in a state before the editing, and in a case where the second touch operation is performed for an item corresponding to the edited VR content out of the items displayed on the list screen, the display control unit performs control so that the VR content is displayed on the display surface in the second mode in a state after the editing”.
Shinohara US 20190219824 an HMD device which part of a gaming system in which menu settings are interacted with but do not disclose “in a case where the first touch operation is performed 
For at least these reasons the cited references do not read on the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 03/04/2021Primary Examiner, Art Unit 2692